UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File number: 811-4321 JPMorgan Value Opportunities Fund, Inc. (Exact name of registrant as specified in charter) 1101 Vermont Avenue, NW Washington, DC 20005 (Address of principal executive offices) Jeffrey L. Steele President JPMorgan Value Opportunities Fund, Inc. 1101 Vermont Avenue, NW Washington, DC 20005 (Name and address of agent for service) Copies to: Julian E. Markham, Esq. Thompson, O'Donnell 1212 New York Avenue, Suite 1000, NW Washington, DC 20005 (Counsel for the registrant) Registrant's telephone number, including area code:(202) 842-5665 Date of fiscal year end: June 30, 2012 Date of reporting period: March 31, 2012 ITEM ITEM 1.Schedule of Investments. SHARES SECURITY DESCRIPTION VALUE($) Common Stocks — 98.5% Consumer Discretionary — 12.5% Auto Components — 1.4% 70 Lear Corp. TRW Automotive Holdings Corp.(a) Automobiles — 0.7% General Motors Co.(a) Internet & Catalog Retail — 0.1% 20 Expedia, Inc. Media — 8.2% CBS Corp. (Non-Voting), Class B Comcast Corp., Class A DISH Network Corp., Class A News Corp., Class A Time Warner, Inc. Multiline Retail — 0.3% 37 Macy's, Inc. Specialty Retail — 1.8% 14 AutoZone, Inc.(a) 51 Best Buy Co., Inc. 72 Home Depot, Inc. (The) Total Consumer Discretionary Consumer Staples — 4.0% Beverages — 1.1% Constellation Brands, Inc., Class A(a) Food & Staples Retailing — 1.9% CVS Caremark Corp. Food Products — 1.0% Kraft Foods, Inc., Class A Total Consumer Staples Energy — 12.4% Energy Equipment & Services — 0.8% 40 Baker Hughes, Inc. 52 Halliburton Co. 13 Schlumberger Ltd. Oil, Gas & Consumable Fuels — 11.6% Apache Corp. Chevron Corp. ConocoPhillips 29 Devon Energy Corp. SHARES SECURITY DESCRIPTION VALUE($) Oil, Gas & Consumable Fuels — Continued 57 EQT Corp. 85 Occidental Petroleum Corp. Peabody Energy Corp. 37 Southwestern Energy Co.(a) Williams Cos., Inc. (The) Total Energy Financials — 28.0% Capital Markets — 5.8% 81 Goldman Sachs Group, Inc. (The) Invesco Ltd. Morgan Stanley State Street Corp. Commercial Banks — 5.8% Huntington Bancshares, Inc. North American Financial Holdings, Inc., Class A(a)(e)(f)(i) Wells Fargo & Co. Consumer Finance — 1.5% Capital One Financial Corp. Diversified Financial Services — 6.9% Bank of America Corp. Citigroup, Inc. 17 CME Group, Inc. 26 IntercontinentalExchange, Inc.(a) Insurance — 8.0% Aflac, Inc. Allstate Corp. (The) 43 Everest Re Group Ltd., (Bermuda) MetLife, Inc. 23 PartnerRe Ltd., (Bermuda) Prudential Financial, Inc. Total Financials Health Care — 14.7% Biotechnology — 1.8% 9 Biogen Idec, Inc.(a) Celgene Corp.(a) SHARES SECURITY DESCRIPTION VALUE($) Common Stocks — Continued Health Care Equipment & Supplies — 0.5% 54 Covidien plc, (Ireland) Health Care Providers & Services — 7.1% Cigna Corp. 94 Humana, Inc. 74 McKesson Corp. UnitedHealth Group, Inc. Pharmaceuticals — 5.3% Merck & Co., Inc. Mylan, Inc.(a) Pfizer, Inc. Total Health Care Industrials — 10.3% Aerospace & Defense — 0.6% 39 United Technologies Corp. Building Products — 0.1% 48 Masco Corp. Construction & Engineering — 0.8% 79 Fluor Corp. Electrical Equipment — 0.4% 38 Emerson Electric Co. Industrial Conglomerates — 2.3% General Electric Co. Tyco International Ltd., (Switzerland) Machinery — 3.7% 17 Deere & Co. 58 Joy Global, Inc. Navistar International Corp.(a) PACCAR, Inc. 38 Parker Hannifin Corp. Road & Rail — 2.4% Hertz Global Holdings, Inc.(a) 65 Norfolk Southern Corp. 57 Union Pacific Corp. Total Industrials Information Technology — 11.9% Communications Equipment — 4.8% Cisco Systems, Inc. SHARES SECURITY DESCRIPTION VALUE($) Communications Equipment — Continued 59 QUALCOMM, Inc. Computers & Peripherals — 2.3% 18 Apple, Inc.(a) 45 SanDisk Corp.(a) Electronic Equipment, Instruments & Components — 1.7% 52 Arrow Electronics, Inc.(a) Avnet, Inc.(a) 83 TE Connectivity Ltd., (Switzerland) IT Services — 0.5% 84 Fidelity National Information Services, Inc. Semiconductors & Semiconductor Equipment — 1.9% Altera Corp. 99 Lam Research Corp.(a) 33 Texas Instruments, Inc. 27 Xilinx, Inc. Software — 0.7% Oracle Corp. Total Information Technology Materials — 1.4% Chemicals — 1.0% E.I. du Pont de Nemours & Co. Containers & Packaging — 0.4% 61 Crown Holdings, Inc.(a) Total Materials Telecommunication Services — 1.3% Diversified Telecommunication Services — 1.2% Verizon Communications, Inc. Wireless Telecommunication Services — 0.1% Sprint Nextel Corp.(a) Total Telecommunication Services Utilities — 2.0% Electric Utilities — 0.9% 50 NextEra Energy, Inc. 56 PPL Corp. SHARES SECURITY DESCRIPTION VALUE($) Common Stocks — Continued Gas Utilities — 0.5% 70 AGL Resources, Inc. Multi-Utilities — 0.6% 80 PG&E Corp. Total Utilities Total Common Stocks (Cost $435,680) Short-Term Investment — 0.9% Investment Company — 0.9% JPMorgan Prime Money Market Fund, Institutional Class Shares, 0.190%(b)(l) (Cost $4,996) Total Investments — 99.4% (Cost $440,676) Other Assets in Excess of Liabilities — 0.6% NET ASSETS — 100.0% $ Percentages indicated are based on net assets. NOTES TO SCHEDULE OF PORTFOLIO INVESTMENTS : (a) Non-income producing security. (b) Investment in affiliate. Money market fund registered under the Investment Company Act of 1940, as amended, and advised by J.P. Morgan Investment Management Inc. (e) Security is exempt from registration under Rule 144A of the Securities Act of 1933, as amended. Unless otherwise indicated, this security has been determined to be liquid under procedures established by the Board of Trustees and may be resold in transactions exempt from registration, normally to qualified institutional buyers. (f) Security is fair valued in accordance with procedures established by and under the supervision and responsibility of the Board of Directors. The Fund owns fair valued securities with a value of approximately $3,483,000 which amounts to 0.6% of total investments. (i) Security has been deemed illiquid pursuant to procedures approved by the Board of Directors and may be difficult to sell. (l) The rate shown is the current yield as of September 30, 2010. As of September 30, 2010, the gross unrealized appreciation (depreciation) of investments based on the aggregate cost of investments for federal income tax purposes was as follows: Aggregate gross unrealized appreciation Aggregate gross unrealized depreciation Net unrealized appreciation/depreciation Federal income tax cost of investments The various inputs that are used in determining the fair value of the Fund’s investments are summarized into the three broad levels listed below. • Level 1 – quoted prices in active markets for identical securities • Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) • Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table represents each valuation input by sector as presented on the Schedule of Portfolio Investments (amounts in thousands): Level 1 Quoted prices Level 2 Other significant observable inputs Level 3 Significant unobservable inputs Total Investments in Securities Common Stocks Consumer Discretionary $ $ – $ – $ Consumer Staples – – Energy – – Financials – Health Care – – Industrials – – Information Technology – – Materials – – Telecommunication Services – – Utilities – – Total Common Stocks – Short-Term Investment Investment Company – – Total Investments in Securities $ $ – $ $ There were no significant transfers between Levels 1 and 2 during the period ended March 31, 2012. The following is a summary of investments for which significant unobservable inputs (Level 3) were used in determining fair value (amounts in thousands): Balance as of 06/30/11 Realized gain (loss) Change in unrealized appreciation (depreciation) Net amortization (accretion) Purchases1 Sales2 Transfers into Level 3 Transfers out of Level 3 Balance as of 03/31/12 Investments in Securities Common Stocks - Financials $- $- $- $- $- $- 1 Purchases include all purchases of securities and securities received in corporate actions. 2 Sales include all sales of securities, maturities, paydowns and securities tendered in a corporate action. Transfers into, and out of, Level 3 are valued using values as of the beginning of the period. Transfers from Level 2 to Level 3 or from Level 3 to Level 2 are due to a decline or an increase in market activity (e.g. frequency of trades), which resulted in a lack of or increase in available market inputs to determine price. The change in unrealized appreciation (depreciation) attributable to securities owned at March 31, 2012, which were valued using significant unobservable inputs (Level 3), amounted to approximately $514,000. ITEM 2.Controls and Procedures. (a) The Registrant’s Principal Executive Officer and Principal Financial Officer have concluded, based on their evaluation of the Registrant’s disclosure controls and procedures (as such term is defined in Rule 30a-3(c) under the Investment Company Act of 1940), that such controls and procedures are adequate and reasonably designed to achieve the purposes described in paragraph (c) of such rule. (b) There was no change in the Registrant’s internal controls over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the Registrant’s last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant’s internal control over financial reporting. ITEM 3.Exhibits. The certifications required by Rule 30a-2(a) of the Investment Company Act of 1940 and Section 302 of the Sarbanes-Oxley Act of 2002 are attached as exhibits hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. JPMorgan Value Opportunities Fund, Inc. By /s/ Jeffrey L. Steele Jeffrey L. Steele, President and Principal Executive Officer Date: May 29, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By /s/Jeffrey L. Steele Jeffrey L. Steele, President and Principal Executive Officer Date: May 29, 2012 By/s/ Michael W. Stockton Michael W. Stockton, Principal Financial Officer, Senior Vice President and Treasurer Date: May 29, 2012
